Citation Nr: 0604823	
Decision Date: 02/21/06    Archive Date: 02/28/06	

DOCKET NO.  04-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of left 
eye injury. 

2.  Entitlement to service connection for right eye 
disability, on a direct basis and as secondary to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The veteran served on active military duty from December 1957 
to December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  Specifically, in that decision, the RO 
denied the issues of entitlement to service connection for 
residuals of left eye injury and entitlement to service 
connection for a right eye disability, on a direct basis and 
as secondary to service-connected disability.


FINDINGS OF FACT

1.  VA has provided all required notice and has obtained all 
relevant evidence necessary for an equitable disposition of 
the issues on appeal.  

2.  The veteran's only left eye disability is refractive 
error.  

3.  The veteran did not exhibit a chronic left eye disability 
in service, and a chronic left eye disability is not 
otherwise associated with his active duty.  

4.  The veteran does not currently have a right eye 
disability associated with service or a service-connected 
disorder.  


CONCLUSIONS OF LAW

1.  Residuals of a left eye injury were not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  A right eye disability was not incurred in, or aggravated 
by, service and is not proximately due to, or the result of, 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of letters issued to 
the veteran in July 2001 and November 2001 as well as the 
rating action of March 2003 and the statement of the case 
issued in December 2003.  These documents informed the 
veteran of the information and evidence required to 
substantiate the claims on appeal, and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  Also, the 
initial VCAA notice was given to the veteran prior to the 
initial unfavorable determination by the agency of original 
jurisdiction.  

Consequently, the Board concludes that the content of the 
notices provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The purposes behind the notice requirement have 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board does note that, 
despite numerous attempts to obtain the veteran's service 
medical records, they are, unfortunately, unavailable.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in cases involving missing or unavailable 
service medical records, VA is under a heightened duty to 
assist the veteran with respect to the processing of his 
claim.  VA's heightened duty consists of "consider[ing] the 
applicability of the benefit of the doubt rule, . . . 
assist[ing] the claimant in developing the claim, and . . . 
explain[ing] its decision when the veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Importantly, the veteran's VA medical records and a VA 
examination (along with an opinion by the examining 
physician) have been procured and associated with the 
veteran's claims file.  Further, other than the service 
medical records, there is nothing to suggest that there is 
any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim and which could possibly be 
obtained has been obtained.  There is no indication in the 
file that there are additional relevant records that have yet 
to be obtained.

Legal Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a preexisting 
injury suffered and disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, that a 
condition or injury occurred in service alone is not enough, 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

In addition, disability  that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  Further, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

The veteran, who began active military duty in December 1957 
and was discharged from such service in December 1959, has 
variously reported suffering left eye trauma during service 
when a splinter penetrated his left eye or conversely when he 
fell 45 feet from a pole during service.  He also asserts 
that, because of the left eye disability that he 
traumatically acquired during service, he subsequently 
developed a right eye disorder.  

Of record is also a statement by a former service comrade of 
the veteran who explained that he remembered going through 
basic training with the veteran.  In response to a question 
of whether or not the fellow serviceman could recall a mishap 
in the pole climbing portion of basic training, the comrade 
stated that, to the best of his knowledge, he believed that, 
during the second week of training (in approximately the 
middle of April 1958), the veteran was treated at a service 
department facility.  

As noted above, service medical records are unavailable.  
According to post-service medical records, a private 
optometrist reported in January of 2001 that the veteran had 
decreased visual acuity in his left eye, which the veteran 
had reported was due to an injury in 1958.  VA outpatient 
treatment records demonstrate that the veteran was evaluated 
on multiple occasions in 2002 for diabetes.  

At an August 2001 VA ophthalmological examination, the 
veteran reported that he had been whipped around a pole while 
playing volleyball as part of his training, that he had lost 
his footing and had a splinter penetrate into the orbit of 
the left eye, and that the splinter was removed at that time.  
The veteran also reported noticing blurry vision for a while 
but never paid attention to it until a recent examination 
reflected visual acuity of 20/200 rather than his usual 20/20 
(which had been the case before his accident).  A physical 
examination reflected uncorrected visual acuity of 20/120 in 
the veteran's right eye and 20/200 in his left eye.  The 
examiner noted that, upon visual field testing, the veteran 
would not respond to any of the stimuli.  The confrontation 
fields were excellent, and pupillary testing was also normal.  
A clinical assessment of anisometropic amblyopia left eye was 
provided.  No right eye pathology was shown.  The examining 
physician opined that the veteran had been amblyopic in the 
left eye since before service but had become only aware of 
amblyopia after the accident.  In addition, the examining 
physician concluded that there was no sign of associated 
trauma in the left eye.  The doctor explained that, if there 
were loss of vision related to trauma in 1958, then there 
would be objective evidence of trauma.  However, the current 
physical examination of the veteran's left eye demonstrated 
no scarring, a clear cornea, no cataract of significance, and 
a retina without pigmentary scarring or evidence of retinal 
detachment.  

With regard to the veteran's claim for service connection for 
residuals of a left eye injury, the Board notes that the only 
left eye disorder reflected in post-service medical records 
is a refractive error characterized as anisometropic 
amblyopia.  Significantly, the claims folder contains no 
competent evidence associating the refractive error of the 
veteran's left eye to the veteran's purported in-service 
injury or trauma to his left eye.  In fact, on recent 
examination, the examiner specifically found no evidence of 
any prior trauma to the veteran's left eye.  In the absence 
of some associated in-service traumatic event or injury, 
refractive error of the eye is not considered to be a 
disability or injury for which VA compensation benefits may 
be authorized.  See, 38 C.F.R. § 3.303(c) (2005).  See also, 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992) and Browder 
v. Brown, 5 Vet. App. 268, 272 (1993).  

With respect to the claim for service connection for a right 
eye disability, there is no current clinical confirmation of 
right eye disability.  Without competent evidence of a 
diagnosed right eye disability, service connection may not be 
awarded, on either a direct or secondary basis.  See Hickson 
v. West, 12 Vet. App. 247, 253 1999).  Moreover, service 
connection has not been awarded for any disability.  In fact, 
as the Board has noted in this decision, service connection 
for a left eye disorder is not warranted.  Thus, even if the 
veteran had a diagnosed right eye disability, there is no 
legal entitlement to service connection for any such disorder 
on a secondary basis.  38 C.F.R. § 3.310(a) (2005).  See 
also, Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The veteran's own bare assertions as to diagnoses and 
causation are not sufficient.  There is nothing in the record 
to show that the veteran has the expertise or specialized 
training necessary to link any currently diagnosed visual 
acuity defect of his left eye to service or to diagnose (and 
express an opinion concerning the etiology of) any right eye 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board must conclude that the preponderance 
of the evidence is against the veteran's service connection 
claims.  The doctrine of reasonable doubt is, therefore, not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of a left eye injury is 
denied.

Service connection for a right eye disability, on a direct 
basis and as secondary to service-connected disability, is 
denied. 



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


